IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JIN FU ZHONG AND TONG SHING            : No. 282 EAL 2016
RESTAURANT, INC.,                      :
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
TSIWEN LAW, ESQUIRE, SHARON            :
ROSE LOPEZ, ESQUIRE, TRIQUETRA         :
LAW, JEAN C. WANG, ESQUIRE AND         :
WANG LAW OFFICE, PLLC,                 :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2016, the Petition for Allowance of

Appeal is DENIED.